Citation Nr: 0718247	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a higher initial rating for major 
depressive disorder, evaluated as 30 percent disabling from 
February 26, 2004 to January 11, 2005; and 50 percent, 
effective January 12, 2005.

2.  Entitlement to service connection for a gastrointestinal 
disorder claimed as peptic ulcer disease.

3.  Entitlement to service connection for right knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to July 
1990, and a period or periods of reported active service from 
October 2001 to February 2004, including service in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which, in part granted service 
connection for a major depressive disorder at a 30 percent 
disability evaluation, effective February 26, 2004 and denied 
service connection for peptic ulcer disease and right knee 
pain.  In June 2005 the RO increased the evaluation for major 
depressive disorder to 50 percent, effective January 12, 
2005.

The issues of entitlement to service connection for peptic 
ulcer disease and right knee pain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's major depression has been manifested by 
deficiencies in the areas of work, family relations, and mood 
since the effective date of service connection. 


CONCLUSION OF LAW

The criteria for a schedular rating of 70 percent for major 
depressive disorder are met since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated April 2006, the RO informed the veteran of 
what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter told the veteran that he could send VA information 
showing that his service-connected major depressive disorder 
had increased in severity.  This notice served to inform him 
of the need to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
The April 2006 letter provided notice regarding all five of 
the Dingess elements.

There was a timing deficiency with the April 2006 letter, 
because it was provided after the initial evaluation of March 
2004.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Neither the veteran nor his representative have reported 
missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in 
February 2004 and July 2006.  There has been no indication of 
a change in the disability since the most recent examination.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In December 2003, Physical Evaluation Board proceedings 
determined that the veteran had severe major depressive 
disorder that was characterized by a three month history of 
severely depressed mood, anhydonia, sleep disturbance, guilty 
ruminations, decreased energy, poor concentration as well as 
psychomotor retardation and intermittent thoughts of suicide.

In February 2004 the veteran underwent a VA psychiatric 
examination.  The examiner noted that the veteran was 
currently on active duty with the National Guard but was 
going to be medically discharged and was on medical leave.  
He had recently been deployed to Iraq and served in Bagdad.  
He reported no psychiatric problems prior to July 2003.  He 
reported rather significant symptoms of depression although 
he had some benefit with medication.  While the veteran's 
appearance, attitude and behaviors were generally within 
normal limits, his speech was markedly lacking in spontaneity 
and somewhat underproductive.  There was no evidence of 
specific obsessions, compulsions, phobias or ritualistic 
behaviors.  The veteran's mood was markedly depressed during 
the examination.  His affect was quite constricted but 
otherwise appropriate.  He reported periodic disruptions of 
his memory due to depression.

The examiner stated that the results of the veteran's 
examination were consistent with a diagnosis of moderate 
major depression.  The veteran's symptoms did cause some 
disruption in his functioning.  He presented with marked 
dysphoria and low mood states.  He experienced feelings of 
inadequacy and hopelessness although he denied any suicidal 
plans or ideations.  He was quite socially withdrawn.  He was 
experiencing social dysfunction.  There was evidence of 
psychomotor retardation and prominent emotional constriction.  
The examiner was concerned that the veteran's depression 
would cause mild to moderate disruption in his abilities to 
carry out his work related duties.  The veteran was on 
medical hold and not doing his military police duties because 
of his depression.  The diagnosis was moderate major 
depression.  The examiner concluded that the veteran's 
depression remained significant and disrupted his social and 
occupational functioning.  A Global Assessment of Functioning 
(GAF) score of 55 was assigned.

The veteran periodically received treatment at a VA mental 
health clinic from October 2004 to May 2006.  In an October 
2005 treatment note, a VA psychiatrist noted that the veteran 
had panic attacks 3 to 4 times a week as well as fleeting 
thoughts of suicide.  He also had limited social support and 
difficulty functioning at work.  The veteran felt that his 
house was not safe as he did not feel secure since returning 
home from Iraq.  The veteran had irritability, 
hypervigilance, difficulty sleeping, exaggerated response and 
dissociative experiences when under stress.

In June 2006 the veteran was found to have severe major 
depressive disorder and post traumatic stress disorder 
(PTSD).  It was noted that the veteran had a feeling of 
emotional numbness and experienced social isolation.  A GAF 
of 45 was reported.

In July 2006 the veteran underwent a VA psychiatric 
examination.  He reported that while he worked full time for 
a sheriffs department transporting prisoners, he found his 
job to be stressful.  Socially, he reported that he was not 
in touch with anyone he served with while in the military as 
he felt "out of the loop".  He reported that he tended to 
detach himself from others and often kept to himself.  He 
rarely went out and did not like crowds.  He reported that he 
did have problems with irritability and anger, particularly 
in his job, and he did get into arguments and yell.  He 
continued to having feelings of hopelessness and had some 
suicidal ideation.  He had 2 to 3 panic attacks a week.  

The examiner noted that the veteran's affect was quite flat 
during the examination.  The veteran had ongoing suicidal 
ideation without intent or plan and denied ever having 
homicidal ideation.  The veteran reported being frequently 
forgetful.  The diagnosis was recurrent, moderate to severe 
major depressive disorder as well as symptoms consistent with 
PTSD and a generalized anxiety disorder.  He was involved in 
intensive cognitive behavioral therapy and took 
antidepressant medication.  A GAF of 52 was reported.

Analysis

All psychiatric disorders, to include depression and anxiety 
disorders, are evaluated under VA's General Rating Formula 
for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9400-9413, 9434. 

A rating of 30 percent is warranted for disability shown to 
result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9400-9413, 9434.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004). 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

The record reflects that the veteran has consistently had 
significant depression that disrupted his social and 
occupational functioning.  He has experienced suicidal 
ideations, panic attacks and a depressed mood.  This record 
documents deficiencies in three of the six areas for a 70 
percent rating.  There have been no findings with regard to 
the area of schooling.

Because the veteran has impairments in at least half of the 
areas needed for a 70 percent evaluation, the Board finds 
that his symptoms approximate the criteria for that 
evaluation.  38 C.F.R. §§ 4.7, 4.21.  His symptoms appear to 
have been about the same throughout the period since the 
grant of service connection.  Therefore the 70 percent 
evaluation is warranted effective from the date of service 
connection.

Despite difficulty, the veteran has been able to maintain 
full time employment throughout the period since the grant of 
service connection.  He has also been able to maintain a 
relationship with his daughter and deal with his ex-wife.  
Thus, the record does not show that depression causes total 
occupational and social impairment.  Therefore, a 100 percent 
rating is not warranted for any period since the effective 
date of service connection.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The record does not reflect any, let alone frequent, 
hospitalization for depression since the grant of service 
connection.  While the veteran has had problems at work, the 
record reflects that he has maintained full time employment 
without reported adverse economic impacts.  The 70 percent 
rating contemplates significant occupational impairment, and 
has not reported specific loss of income from lost work.  
Marked interference in employment has not been shown.  Thus, 
referral for an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321. 



ORDER

Entitlement to an initial rating of 70 percent for major 
depressive disorder is granted, effective February 26, 2004.



REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran was treated on many occasions during active duty 
for gastrointestinal complaints with reports of antral ulcer 
and of gastroesophageal reflux.

In February 2004, a VA examiner noted the history of ulcer 
disease but reported that it was currently controlled with 
medication.  There was no specific finding as to whether 
there was a current disability.

However, competent evidence of a current disability is 
provided by a December 2004 VAMC treatment note which gave a 
diagnosis of dyspepsia and by records documenting treatment 
fro anemia. 

Further development is needed so that a medical professional 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current gastrointestinal disease and 
service.

The RO denied entitlement to service connection for peptic 
ulcer disease because it found that the disease had pre-
existed service and not been aggravated.  The record, 
however, does not contain any confirmation of the dates of 
the veteran's active service after 1990.

Additional medical evidence regarding the veteran's right 
knee pain has been received by the RO since the October 2006 
statement of the case.  Specifically, the additional evidence 
was an x-ray of the veteran's right knee from the Providence 
VAMC dated October 2004.  This evidence is relevant to the 
current appeal.  There is no indication that the RO has 
considered this evidence before this case was sent to the 
Board, and there is no indication that the veteran has 
submitted a waiver of initial RO review.

Therefore, this appeal must be remanded for issuance of a 
supplemental statement of the case.  38 C.F.R. § 19.31 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to confirm all of the 
veteran's periods of active service after 
1990.

2.  The veteran should be afforded a VA 
gastrointestinal examination in order to 
determine whether he has a current 
gastrointestinal disorder and if so, 
whether the disability is related to 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
completion of the examination and review 
of the record, the examiner should answer 
the following questions: 1) does the 
veteran have a current gastrointestinal 
disorder?  2) If the veteran is found to 
have a current gastrointestinal disorder, 
is it at least as likely as not (50 
percent or greater probability) related 
to the veteran's period of active 
service, or did it clearly and 
unmistakably pre-exist service and 
undergo no underlying increase in 
disability during service?

The examiner should provide a rationale 
for all opinions. 

3.  Then re-adjudicate the claims.  If 
any determination remains unfavorable to 
the veteran, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


